Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158319(47)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 158319
  v                                                                  COA: 342072
                                                                     Kalamazoo CC: 2015-000503-FH
  LANCE ADAM GOLDMAN,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to disqualify all
  seven Justices from participating in the decision of this case is DENIED pursuant to the
  rule of necessity. United States v Will, 449 U.S. 200 (1980). The motion to stay or hold in
  abeyance is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 7, 2018

                                                                               Clerk